HAMILTON, Circuit Judge,
dissenting:
For well over a century, our nation’s sons and daughters have enjoyed the unique benefits of publicly-funded single-gender education. Before this court should allow Shannon Faulkner to enter the Corps of Cadets at The Citadel, thereby trashing a venerable 152-year history of holistic education for young men at that institution, the Supreme Court of the United States should pass on this question. As Justice Scalia so cogently explained:
Whether it is constitutional for a State to have a men-only military school is an issue that should receive the attention of this Court before, rather than after, a national institution as venerable as the Virginia Military Institute is compelled to transform itself.
Virginia Military Institute v. United States, — U.S. -, 113 S.Ct. 2431, 124 L.Ed.2d 651 (1993) (Scalia, J., respecting denial of certiorari in United States v. Virginia, 976 F.2d 890 (4th Cir.1992)). Because the issues raised in this case are of such profound importance, I would stay our mandate pending The Citadel’s petition for writ of certiorari to the Supreme Court of the United States.